Earls, J.
delivered the opinion of the court. We can perceive nothing wrong in the decision of the court below in this case. The sheriff seized the property of the defendant under the fieri facias directed to him, and sold it twice, although unluckily to a person, each time, who would not, or could not comply, by paying the money bid for it. The officer might well return these facts, and if they were according to the truth of the ease, which prima facie must be presumed, he is certainly justified in returning them in a special manner, instead of returning ia general terms, that the property was unsold, and on hand, for the want of buyers. How can the plaintiff who made this motion, be affected by this mode of return? If he wishes to proceed further, it will afford as good ground for his venditioni exponas, as if it had been expressed in the more general language. A distinguished judge in the state o£Pe?m■■ sylvania advised this kind of return, which would hardly have been done, if it would have endangered the plaintiff’s demand, *264or proved in any way inconvenient to him. In Zantzinger v Pole, 1 Dall. 419, we find Chief Justice M'Kean stating, -that if the property is not paid for after the sale, the return should be, that “the premises were knocked down to A B, for so much, that the said A B has not paid the purchase money, and that, therefore, the premises remained unsold.” But there ‘is no necessity to recur to authority in this case.
We think upon principle, the court were right, and their judgment is therefore affirmed.
judgment, aeeibmed.